internal_revenue_service number release date index number ---------------------------------------- ----------------------------------------- ------------------------ department of the treasury washington dc person to contact ------------------ id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-110810-98 date january ------------------------------------------------------------------------------------------------ --------------------------------------------------------- ----------------------------------------------- --------------------------------- ---------------------------------------------------------------------------- ------------------ ---------------- ---------------- ------------------------------------------------------------------------------------------------ re ---------------------------------------------------- re ---------------------------------------------------- legend a b c trust date date date policy ------------------------------------------------------------------------------------------------------------ policy ------------------------------------------------------------------------------------------------------------ agreement ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- --------------------------------------------- dear -------------------------- correspondence submitted by your authorized representatives in which you requested rulings concerning the federal estate and gift_tax consequences of the ownership by a_trust of two life_insurance policies subject_to a split-dollar_life_insurance agreement issue on date a purchased and paid the initial premiums on policy and policy two second to die life_insurance policies on the lives of a and his spouse b the trust was designated owner and beneficiary of the policies the trustee of the trust is a's child c in general under the terms of the trust any contribution to the trust may be on date a established an irrevocable_trust the trust for the benefit of his this is in response to your letter dated date and prior after the death of the survivor of a and b the trust is to be divided after plr-110810-98 withdrawn by the trust beneficiaries subject_to certain limitations generally the withdrawal right lapses on the last day of the year in which the contribution was made during a's or b's life the trustee is authorized to distribute some or all of the trust income or principal for the health maintenance and support of a's issue providing a reserve for any outstanding withdrawal rights into equal shares for each child of a who survives a and b or if he or she did not so survive had issue who survive a and b the separate share of a chiid of a who did not survive a and b will be divided into separate shares per stirpes among each of the descendants of that deceased child who survive a and b the separate shares will be held in trust for the designated beneficiaries on date a b and the trustee entered into a collateral_assignment split-dollar_life_insurance agreement agreement under the agreement the trust is designated the owner of policy and policy the owner may exercise all rights of ownership except the right of the collateral assignees a and b upon termination of the agreement to be repaid the cash_surrender_value of the policies prior to termination the amount due while a and b are living the trust is obligated to pay that portion of the annual premiums equal to the economic benefit cost of current_life_insurance_protection on the joint lives calculated by reference to the u s life table during the life of the survivor of a or b the trust will pay that portion of the annual premiums on each policy equal to the lesser_of the applicable_amount provided in the p s tables set forth in revrul_55_747 1955_2_cb_228 or the insurer's current published premium rate for annually renewable term_insurance generally available for standard risks in accordance with revrul_66_110 1966_1_cb_12 a and b will pay the remaining portion of the annual premiums for convenience a and b may pay the entire premium and if so the trust is required to reimburse a and b for the trust’s share of the premiums unless a and b waive such right to reimbursement as a gift to the trust terminates and the survivor’s estate is to receive a portion of the proceeds of each policy equal to the cash_surrender_value of the policies prior to termination the amount due the trust is the designated_beneficiary of the balance of the insurance proceeds under the agreement upon the death of the survivor of a and b the agreement prior to the death of the survivor of a and b the agreement may be terminated unilaterally by either a and b or the trustee if the value of the assets held by the trust excluding the value of the policies but including the loan value of the policies equals or exceeds the amount due immediately before termination the parties may also plr-110810-98 terminate the agreement by mutual consent in addition the agreement will also terminate upon the occurrence of any of the following events the personal bankruptcy of a and b the failure of the trustee to reimburse a and b for premium payments or the failure of a and b to pay premiums within days of termination the trust must pay a and b the amount due if the trust timely pays the amount due the collateral_assignment discussed below must be released if the amount due is not paid then a and b have the right to surrender the policies and receive the amount due from the proceeds to secure a and b’s and their respective estate’s interest in the policies and its proceeds the trustee executed a collateral_assignment pursuant to which the trustee assigned policy and policy to a and b however under the terms of the collateral_assignment the trustee specifically retains all rights of ownership in the policies subject_to the right of a and b or the estate of the survivor to receive the amount due on termination of the agreement the rights expressly retained by the trustee include but are not limited to the right to designate and change beneficiaries the right to elect optional modes of settlement the right to surrender cancel or assign the policies or obtain policy_loans since date it is further represented that the agreement has not been modified in any manner you have asked that we rule as follows the payment by a and b of the premiums pursuant to the agreement will not result in a gift or a deemed gift to the trust by a and b under sec_2501 and sec_2511 the insurance proceeds payable to the trust will not be includible under sec_2042 in the gross_estate of either a or b issue sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with plr-110810-98 dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined revrul_64_328 1964_2_cb_11 considers a split-dollar arrangement in which the employer pays the portion of the premiums equal to the increases in the cash_surrender_value and the employee pays the balance if any of the premiums from the proceeds payable upon the employee's death the employer receives an amount equal to the greater of the cash_surrender_value or funds it has provided with the beneficiary receiving the balance the ruling concludes that the value of the insurance protection determined based on the table of one-year premium rates set forth in revrul_55_747 c b p s rates in excess of the premiums_paid by the employee must be included in the employee's gross_income the ruling further states that the same income_tax result follows if the transaction is cast in some other form that results in a similar benefit to the employee notice_2001_10 2001_1_cb_459 revoked revrul_55_747 notice_2002_8 2002_1_cb_398 revoked notice_2001_10 part iii of notice_2002_8 provides that revrul_55_747 remains revoked as provided in and with the transitional relief for described in part iv b of notice_2001_10 part iii also provides that an employer and employee may continue to use the p s rates in revrul_55_747 to determine the value of current_life_insurance_protection provided to the employee under a split-dollar_life_insurance arrangement entered into before date if a contractual arrangement provides that the p s rates will be so used notice_2002_8 part iii provides that in the case of split-dollar_life_insurance arrangements entered into before the effective date of future guidance taxpayers may use the premium rates in table to determine the value of current_life_insurance_protection on a single life that is provided under a split-dollar_life_insurance arrangement notice_2002_8 also provides that taxpayers should make appropriate adjustments to the table rates if the life_insurance protection covers more than one life notice_2002_8 part iii provides that for arrangements entered into before the effective date of future guidance and before date taxpayers may to the extent provided by revrul_66_110 as amplified by revrul_67_154 1967_1_cb_11 continue to determine the value of current_life_insurance_protection by using the insurer’s lower published premium rates that are available to all standard risks for initial issue one-year term_insurance plr-110810-98 notice_2002_8 part iv provides generally that for split-dollar_life_insurance arrangements entered into before the date of publication of final regulations in cases where the value of current_life_insurance_protection is treated as an economic benefit provided by a sponsor to a benefited person under a split-dollar_life_insurance arrangement the service will not treat the arrangement as having been terminated and thus will not assert that there has been a transfer of property to the benefited person by reason of termination of the arrangement for so long as the parties to the arrangement continue to treat and report the value of the life_insurance protection as an economic benefit provided to the benefited person final regulations regarding the income employment and gift taxation of split dollar life_insurance arrangements were promulgated in t d f_r date 2003_2_cb_1055 these regulations apply to any split-dollar_life_insurance arrangement as defined in the regulations entered into after date the regulations also provide that if an arrangement is entered into on or before date and is materially modified after date the arrangement is treated as a new arrangement entered into on the date of the modification sec_1_61-22 1979_1_cb_139 revrul_78_420 1978_2_cb_467 revrul_66_110 except as provided in part iii of notice_2002_8 and notice_2002_59 c b and revrul_64_328 however revrul_2003_105 also provides that in the case of any split- dollar life_insurance arrangement entered into on or before date taxpayers may continue to rely on these revenue rulings to the extent described in notice_2002_8 but only if the arrangement is not materially modified after date revrul_2003_105 2003_2_cb_696 declared as obsolete revrul_79_50 in the present case under the terms of the agreement the trust will pay the portion of the premium equal to the cost of current_life_insurance_protection a and b will pay the balance of the premium and a and or b or the estate of the survivor will be entitled to receive an amount equal to the policy cash_surrender_value on termination of the agreement or the death of the survivor we conclude that the payment of the premiums by a and b pursuant to the terms of the agreement will not result in a gift by a and b under sec_2511 provided that the amounts paid_by the trust for the life_insurance_benefit that the trust receives under the agreement is at least equal to the amount prescribed under revrul_64_328 revrul_66_110 and notice_2002_8 we also conclude that if some or all of the cash_surrender_value is used either directly or indirectly through loans to fund the trust’s obligation to pay premiums a and b will be treated as making a gift at that time we express no opinion concerning the federal gift_tax consequences between a and b of the second-to-die policies plr-110810-98 ruling_request sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of insurance policies on the decedent’s life receivable by the decedent’s estate sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of all life_insurance policies on the decedent’s life receivable by beneficiaries other than the executor of the decedent’s estate to the extent that the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person an incident_of_ownership includes a reversionary_interest arising by the express terms of the instrument or by operation of law only if the value of such reversionary_interest exceed sec_5 percent of the value of the policy immediately before the death of the decedent sec_20_2042-1 of the estate_tax regulations provides that incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy in the present case under the agreement and the collateral_assignment neither a nor b will hold any incidents_of_ownership in policie sec_1 and as noted above all incidents_of_ownership in the policies including the power to change the beneficiary the power to surrender or cancel the policy the power to assign the policy or to revoke an assignment and the power to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy are vested in the trustee of the trust accordingly we conclude that the proceeds of the policy payable to the trust will not be included in the gross_estate of the second to die of a and b under sec_2042 the portion of the proceeds payable to the estate of the survivor of a and b will be includible under sec_2042 see eg revrul_79_129 1979_1_cb_306 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-110810-98 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
